KRUEGER, Judge.
The offense is murder. The punishment assessed is confinement in the state penitentiary for life.
The record in this case is before us without any statement of facts or bills of exception. The indictment appears to be in due and legal form. Consequently there is nothing presented for review.
Therefore, the judgment of the trial court is in all things affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.